21 F.3d 1112
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jack DATT, Plaintiff-Appellant,v.COMMERCIAL UNION INSURANCE COMPANY, Defendant-Appellee.
No. 92-56260.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 9, 1994.Decided April 1, 1994.

Before:  BRIGHT,* WIGGINS, and T.G. NELSON, Circuit Judges.

ORDER

1
The judgment appealed from is AFFIRMED for the reasons stated by the district court on the record on August 24, 1992.



*
 Honorable Myron H. Bright, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation